ORDER

PER CURIAM.
AND NOW, this 11th day of April, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Does the City have power to protect its residents from acts of discrimination by SEPTA, a metropolitan transportation authority, where the Pennsylvania Human Relations Act explicitly states that nothing in the PHRA shall be deemed to repeal or supersede any of the antidiscrimi-nation provisions of any municipal ordinance, the City’s power to regulate discrimination is not sourced in the PHRA, the City’s ordinance extends by its terms to SEPTA as an employer and provider of public accommodations, and concurrent state and local jurisdiction would not adversely affect SEPTA’s core transportation mission?
(2) Should the City’s Commission on Human Relations have been permitted, following the well-established rule of administrative exhaustion, to *293determine any challenges by SEPTA to its jurisdiction in the first instance, thereby having the opportunity to make findings on a developed factual record suitable for appellate review as to the nexus between the City’s interests and the alleged discrimination, rather than the Commonwealth Court ruling on an abstract, premature challenge?